Title: From John Adams to Alexander Hamilton, 24 August 1798
From: Adams, John
To: Hamilton, Alexander


Sir
Quincy August 24  September 3. 1798



I have received the Letter you did me the Honor to write me on the 24. of August: but not till the first of September: other wise it would have been answered sooner. Mr Phillip Church, your Nephew whom you recommend to be a Captain of Infantry I have had the Pleasure to see, both in New York and Philadelphia, and have been so well Satisfied with all I know of him as to be very willing to appoint him and shall write to the Secretary at War accordingly. With great Esteem I have the Honor / to be sir your most obedient and / humble servant

John Adams